Citation Nr: 1627968	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to a disability rating in excess of 40 percent for residuals of a traumatic brain injury with memory loss.

3.  Entitlement to a disability rating in excess of 10 percent for posttraumatic headache disorder.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral sensory neuropathy of the right leg.

5.  Entitlement to a disability rating in excess of 10 percent for nerve damage of the left leg.




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 1992, January 1993 to January 1996, August 1997 to April 1998, March 2001 to November 2001, and from January 2003 to November 2004.  He also had additional service in the Army Reserve and Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board remanded these issues to the RO to schedule a video hearing.  The RO sent a letter to the Veteran in April 2016 informing him that his hearing was scheduled in May 2016.  The Veteran did not appear at the scheduled hearing.  Thereafter, the issues were returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The RO sent a letter to the Veteran in April 2016 informing him that he was scheduled for a video conference hearing before a Veterans Law Judge on May 16, 2016.  A Report of General Information form dated May 10, 2016 shows that the Veteran called the RO in reference to the April 2016 letter and he informed the RO that he will fax in a request to reschedule his hearing as he has surgery scheduled the same date of the Board hearing.  The Veteran faxed a letter to the RO on May 13, 2016 requesting the RO to reschedule the May 16, 2016 video conference Board hearing as he is scheduled for a surgical procedure on that date.  He included a printed copy of his appointment schedule with the North Florida/South Georgia Veterans Health System that reveals he was scheduled for surgery on May 16, 2016.  In light of the foregoing, the Veteran should be scheduled for another video conference Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of the letter should be placed in the record.  

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic claims folder should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




